BAKER, J.
Heard on petition under the Workmen’s Compensation Act.
The evidence showed that the petitioner suffered a sacroiliac sprain while attempting to lift a heavy object.
The chief question before the Court at this time on the petition is whether or not the petitioner is permanently incapacitated by reason of such injury.
The evidence produced showed beyond any dispute that the petitioner is now and has been for a considerable period capable of doing certain types of work. Two physicians, who testified in his behalf, so stated. It appears clear from the testimony that almost any kind of work can be done by petitioner except that which requires more or less stooping and which would necessitate the lifting or raising of fairly heavy objects.
A consideration of the evidence, however, in the judgment of the Court, does show that the petitioner is still suffering to some extent from the result of the injury in question. Apparently he has not completely recovered.
The Court finds, therefore, that the petitioner is not totally incapacitated and is not suffering from a permanent injury but is partially incapacitated.
In regard to commuting future payments, for which the petitioner asks, the Court is of the opinion that this should not at the present time be done. It is not at all clear from the testimony as to how long he will remain in his present condition, or as to what the future outcome of the injury will be.
It appears that for some time the respondent had been paying the petitioner on the basis of $6 per week for partial incapacity. The Court finds that he is entitled to this payment from March 18, 1925, until further order of the Court or until it appears that his condition has changed.